Citation Nr: 1749622	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for scars, status post residuals of thermal injury to the bilateral thighs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In his January 2014 substantive appeal, the Veteran requested a hearing before the Board; however, in an October 2016 statement, his representative requested that the scheduled Board hearing be cancelled, and the request is therefore considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  

The Veteran contends that the rating assigned does not reflect his current symptoms for scars status post residuals of thermal injury to the bilateral thighs.  The most recent examination was in August 2011 (more than six years ago), and the Veteran maintains that his scars have worsened since that time.  On examination, he reported that the scars were unstable but not painful and had no effect on his activities of daily living or his usual occupation as a security guard.  In a May 2012 statement, he stated that the scars rub against his clothing and become raw and he used a VA-prescribed ointment for pain relief.  In his January 2014 substantive appeal, he stated that the scars have caused him to miss days of work because he developed several blisters and he could not wear his uniform.  

While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is indicated.

Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record any and all clinical records of VA evaluations and/or treatment the Veteran has received for the disability at issue.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate examiner to ascertain the current severity of his scars, status post residuals of thermal injury to the bilateral thighs.  The scars should be measured, and all subjective complaints, objective symptoms, and functional affects concerning the scars should be noted.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  The examiner must include a rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




